Title: From John Adams to Henry Channing, 29 January 1819
From: Adams, John
To: Channing, Henry



Dear Sir
Quincy January 29th 1819

Accept my thanks for your present of a register and much more for your affectionate and sympathizing letter of the 27th although my sorrows have been silent and although I have received every consolation that Friendship could have administered and although I seem not to have a  enemy left upon the earth yet my secret grief has very sensibly shaken my frame and my greatest remaining consolation is that it cannot be long. I am Sir with very great esteem /  your much obliged and very humble servant

John Adams